 Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 1 of 23
                                                                     Exhibit A



  District Court, Weld County, Colorado
  Court Address:
  901 9th Ave.                                                            DATE FILED: June 4, 2020 4:24 PM
  Greeley, CO 80631                                                       FILING ID: 9973E42AB2C28
  ALEXANDRIA SERNA,                                                       CASE NUMBER: 2020CV30395
  Plaintiff
                                                                                   ▲COURT USE ONLY▲
  v.

  CIMARRON ENERGY, Inc., a foreign corporation,
  Defendant
  Responsible Attorney:                                                            Case Number:
  Kelli Riley, Esq.
  Riley Law LLC.
  4689 20th St. Ste. E
  Greeley, Colorado 80634
  Phone Number: 970-573-6442
  E-mail: Kelli@RileyLawLLC.com
  Atty. Reg. #: 44828                                                              Division

                                                  SUMMONS


TO THE ABOVE NAMED DEFENDANT: CIMARRON ENERGY, Inc.


YOU ARE HEREBY SUMMONED and required to file with the Clerk of this Court an answer or other response to
the attached Complaint. If service of the Summons and Complaint was made upon you within the State of Colorado,
you are required to file your answer or other response within 21 days after such service upon you. If service of the
Summons and Complaint was made upon you outside of the State of Colorado, you are required to file your answer
or other response within 35 days after such service upon you. Your answer or counterclaim must be accompanied
with the applicable filing fee.


If you fail to file your answer or other response to the Complaint in writing within the applicable time period, the
Court may enter judgment by default against you for the relief demanded in the Complaint without further notice.

Dated: __6/04/2020                                           _/s/Kelli Riley___________________________
                                                              Signature of Plaintiff’s Attorney


This Summons is issued pursuant to Rule 4, C.R.C.P., as amended. A copy of the Complaint must
be served with this Summons. This form should not be used where service by publication is
desired.

WARNING: A valid summons may be issued by a lawyer and it need not contain a court case
number, the signature of a court officer, or a court seal. The plaintiff has 14 days from the date
this summons was served on you to file the case with the court. You are responsible for
contacting the court to find out whether the case has been filed and obtain the case number. If
the plaintiff files the case within this time, then you must respond as explained in this summons.
 Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 2 of 23




If the plaintiff files more than 14 days after the date the summons was served on you, the case
may be dismissed upon motion and you may be entitled to seek attorney’s fees from the plaintiff.

TO THE CLERK: If the summons is issued by the clerk of the court, the signature block for the
clerk or deputy should be provided by stamp, or typewriter, in the space to the left of the
attorney’s name.
 Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 3 of 23




  District Court, Weld County, Colorado
  Court Address:
  901 9th Ave.                                                DATE FILED: June 4, 2020 4:24 PM
  Greeley, CO 80631                                           FILING ID: 9973E42AB2C28
  ALEXANDRIA SERNA,                                           CASE NUMBER: 2020CV30395
  Plaintiff
                                                                     ▲COURT USE ONLY▲
  v.

  CIMARRON ENERGY, INC., a foreign corporation,
  Defendant
  Responsible Attorney:                                              Case Number:
  Kelli Riley, Esq.
  Riley Law LLC.
  4689 20th St. Ste. E
  Greeley, Colorado 80634
  Phone Number: 970-573-6442
  E-mail: Kelli@RileyLawLLC.com
  Atty. Reg. #: 44828                                                Division
                                COMPLAINT


       Plaintiff, AlexAndria Serna, by and through her counsel, Kelli Riley of Riley Law LLC,

hereby files this Complaint and Jury Demand against Defendant, Cimarron Energy, and in

support thereof, Plaintiff states as follows:

                                 I.      INTRODUCTION
   Plaintiff was disciplined and terminated because she failed to conform to gender stereotypes

and “lady-like” behavior among her male colleagues when she was trying to be collegial and

build rapport. When she complained about being targeted by her coworkers and supervisor for

this behavior, when male colleagues were not, she was terminated two weeks later in a reduction

of force of one.


                   II.     PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff AlexAndria Serna is and was a resident of the Weld County, State of

Colorado and performed work for Defendant in Colorado during all relevant times.
 Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 4 of 23




       2.      Plaintiff has exhausted all administrative prerequisites to the filing of this action.

       3.      Plaintiff received a Notice of Right to Sue from the CCRD on March 6, 2020.

       4.      Plaintiff received a Notice of Right to Sue on June 2, 2020 from the EEOC.

       5.      Defendant Cimarron Energy is and was at all relevant times a corporation licensed

to and doing business in the State of Colorado

       6.      At all relevant times, Defendants were an “employer” within the meaning of Title

VII.

       7.      At all relevant times, Defendants were an “employer” within the meaning of the

Colorado Anti-Discrimination Act.

       8.      This Court has jurisdiction over this matter pursuant to COLO. REV. STAT. §§ 13-
1-124(1).

       9.      Venue is proper in this Court pursuant to Colo. R. Civ. P. 98(c) because

Defendants are companies doing business in Weld County, Colorado, and all of the events

complained of herein occurred in Weld County, Colorado.


                          III.    FACTUAL ALLEGATIONS

       10.     Plaintiff was an employee of Cimarron Energy.

       11.     Ms. Serna began working for Cimarron Energy on March 18, 2019.

       12.     Ms. Serna excelled at her work, and was increasing margins, meeting project

deadlines, and was asked to do training at other facilities.

       13.     April 23, 2019, Ms. Serna had a meeting with her supervisor, Larry De La Cruz,

and received a written counseling. Many of the statements that formed the basis of the

counseling were untrue and others were taken out of context.
 Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 5 of 23




        14.     Many of those statements taken out of context were from joking, friendly

conversations with coworkers. These coworkers also made similar comments, and all these

coworkers were male.

        15.     None of her coworkers were disciplined for their comments.

        16.     Ms. Serna was not given an opportunity to respond to any of the allegations of

improper behavior.

        17.     On May 15, 2019 Arla Bradford, from Human Resources, approached Ms. Serna

and told her she would be scheduling a “Communication Mediation” between Ms. Serna and two

of her coworkers, Annette Sage and Teri Swain.

        18.     Ms. Serna had come into a new role that took over some responsibilities from Ms.

Sage and Ms. Swain and there was some lack of clarity about some of those roles.

        19.     Ms. Serna expressed concern about the mediation being personal rather than

professional, and asked to set an agenda for the mediation.

        20.     Ms. Bradford cancelled the mediation and pulled Ms. Serna into a meeting with

Ms. Bradford and Mr. De La Cruz.

        21.     Ms. Bradford called Ms. Serna “combative” nearly a dozen times, called her “a

bull in a china shop,” and called her “unapproachable.”

        22.     Ms. Bradford asked Ms. Serna if she would like to resign.

        23.     Ms. Serna asked for a list of objectives to complete to improve on, but never

received that list.

        24.     Concerned, Ms. Serna wrote a letter to Gary Buck around May 28, 2019 detailing

her concerns and the steps taken by Ms. Bradford and Mr. De La Cruz up to that point.
 Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 6 of 23




        25.     Ms. Serna specifically stated she felt she was being singled out and that she was

trying to fit in to the culture and build a team.

        26.     On June 12, 2019, two weeks later, Ms. Serna was the only employee who was

laid off.

        27.     Ms. Serna was one of only a small handful of female employees at Cimarron

Energy.

        28.     Ms. Serna came from a background of working in male-dominated industries and

felt comfortable and confident navigating those industries.

        29.     Ms. Sage and Ms. Swain complained about her unladylike demeanor and jokes,

but not the inappropriate behavior of male coworkers.

        30.     Only Ms. Serna was disciplined.

        31.     Ms. Serna filed a charge of discrimination on July 24, 2019.

                                  FIRST CLAIM FOR RELIEF
                   Sex Discrimination and Retaliation in Violation of CADA

32.     Plaintiff hereby incorporates by reference all paragraphs of this Complaint as if fully set

forth herein.

33.     Plaintiff is a both woman and, as such, a member of the class of persons protected from

sex discrimination under CADA.

34.     At all relevant times, Plaintiff performed the functions of her jobs competently and was

qualified for her position with Defendant.

35.     Plaintiff was disciplined and terminated because of her sex and because she complained

about being targeted for failing to conform to gender stereotypes.
 Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 7 of 23




36.    Plaintiff’s sex was the motivating factors in Defendant’s conduct causing Plaintiff’s

damages.

37.    Defendant is liable for the acts and omissions of its agents and employees. Defendant, by

and through its agents, discriminated against Plaintiff on the basis of her sex.

38.    Defendant retaliated against Plaintiff when she engaged in protected activity by terminating

her employment.

39.     As a result of Defendants’ conduct, Plaintiffs have suffered significant injuries,

        damages, and losses.

40.     Defendant’s conduct was engaged in with malice or with reckless indifference to

        Plaintiff’s rights pursuant to CADA.


                                SECOND CLAIM FOR RELIEF
  Discrimination on the Basis of Sex and Retaliation in Violation of 42 U.S.C § 1981, Title
                            VII of the Civil Rights Act of 1964

       41.     Plaintiff incorporates by reference all of the above paragraphs.

       42.     Ms. Serna, as a woman, is a member of the class of persons protected from sex

discrimination under 42 U.S.C § 1981, Title VII of the Civil Rights Act of 1964.

       43.     At all relevant times, Plaintiff performed the functions of her job competently and

was qualified for her position with Defendant.

       44.     Plaintiff was terminated because of her sex.

       45.     Plaintiff’s sex was the motivating factors in Defendant’s conduct causing her

damages.

       46.     Defendant is liable for the acts and omissions of its agents and employees.

Defendant, by and through its agents, discriminated against Plaintiff on the basis of her sex.
     Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 8 of 23




           47.     Defendant retaliated against Plaintiff when she engaged in protected activity by

   terminating her employment.

           48.     As a result of Defendant’s conduct, Plaintiff has suffered damages and losses.

           49.     Defendant’s conduct was engaged in with malice or with reckless indifference to

   Plaintiff’s federally-protected rights within the meaning of Title VII.

                            IV.                     RELIEF REQUESTED

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their

   favor and against Defendants, and award them all relief as allowed by law and equity, including,

   but not limited to the following:


a. Back pay, in amounts to be determined at trial;

b. Front pay, in lieu of reinstatement;

c. Compensatory and consequential damages, including but not limited to emotional distress

   damages, in amounts to be determined at trial;

d. Injunctive or equitable relief as appropriate;

e. Attorney’s fees and costs, including expert costs, as provided for by law;

f. Liquidated damages for all claims as allowed by law and as determined at trial;

g. Pre- and post-judgment interest at the highest lawful rates; and

h. Such further relief as justice requires or the law allows.

   PLAINTIFF REQUESTS A TRIAL TO A JURY ON ALL ISSUES SO TRIABLE.

           DATED this 4th day of June, 2020.

                                                          Respectfully submitted,

                                                    Riley Law LLC
                                                    _/s/Kelli Riley_______________
Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 9 of 23




                                 Kelli Riley, # 44828
                                 4689 20th St. Ste. E
                                 Greeley, CO 80634
                                 Telephone: (970) 400-7100
                                 kelli@rileylawllc.com

                                 ATTORNEY FOR PLAINTIFF
Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 10 of 23




FORM 1.2. DISTRICT COURT CIVIL (CV) CASE COVER SHEET FOR INITIAL
PLEADING OF COMPLAINT, COUNTERCLAIM, CROSS-CLAIM OR THIRD PARTY
COMPLAINT AND JURY DEMAND                    DATE FILED: June 4, 2020 4:24 PM
                                                               FILING ID: 9973E42AB2C28
District Court, Weld County, Colorado             CASE NUMBER: 2020CV30395
Court Address:
901 9th Ave.
Greeley, Colorado 80631
 _____________________________________________________
ALEXANDRIA SERNA,
Plaintiff

v.

CIMARRON ENERGY, Inc., a foreign corporation,                               COURT USE ONLY
Defendant
Attorney or Party Without Attorney:                                  Case Number:

Kelli Riley, Esq.
Riley Law LLC.
4689 20 th St. Ste. E
Greeley, Colorado 80634
Phone Number: 970-573-6442                                           Division
                                                                     Courtroom
E-mail: Kelli@RileyLawLLC.com
Atty. Reg. #: 44828
    DISTRICT COURT CIVIL (CV) CASE COVER SHEET FOR INITIAL PLEADING OF
                                COMPLAINT,
            COUNTERCLAIM, CROSS-CLAIM OR THIRD PARTY COMPLAINT
                              AND JURY DEMAND


1. This cover sheet shall be filed with the initial pleading of a complaint, counterclaim,
   cross-claim or third party complaint in every district court civil (CV) case. It shall not be
   filed in Domestic Relations (DR), Probate (PR), Water (CW), Juvenile (JA, JR, JD, JV), or
   Mental Health (MH) cases. Failure to file this cover sheet is not a jurisdictional defect in the
   pleading but may result in a clerk’s show cause order requiring its filing.

2. Simplified Procedure under C.R.C.P. 16.1 applies to this case unless (check one box below
   if this party asserts that C.R.C.P. 16.1 does not apply):

        This is a class action, forcible entry and detainer, Rule 106, Rule 120, or other similar
        expedited proceeding, or

     X This party is seeking a monetary judgment against another party for more than
       $100,000.00, including any penalties or punitive damages, but excluding attorney fees,
Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 11 of 23




          interest and costs, as supported by the following certification:

          X      By my signature below and in compliance with C.R.C.P. 11, based upon
                 information reasonably available to me at this time, I certify that the value of this
                 party’s claims against one of the other parties is reasonably believed to exceed
                 $100,000.”

     Or

         Another party has previously filed a cover sheet stating that C.R.C.P. 16.1 does not apply
     to this case.

3.
     X This party makes a Jury Demand at this time and pays the requisite fee. See C.R.C.P.
     38. (Checking this box is optional.)

Date: 06/04/2020

                                                 _/s/KelliRiley___________________
                                                Signature of Party or Attorney for Party

NOTICE
This cover sheet must be served on all other parties along with the initial pleading of a
complaint, counterclaim, cross-claim, or third party complaint.
Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 12 of 23




DISTRICT COURT, WELD COUNTY, COLORADO
901 9th Avenue, P.O. Box 2038, Greeley, CO 80632
(970) 475-2400                                          DATE FILED: June 8, 2020 8:07 AM
                                                        CASE NUMBER: 2020CV30395


Plaintiffs:
ALEXANDER SERNA
                                                                ▲COURT USE ONLY▲
v:                                                             Case No.
                                                               2020CV30395
Defendants:
CIMARRON ENERGY, Inc., a foreign corporation                   Division: 5

                        Initial Case Management Order
                    (for cases filed on or after July 1, 2015)

These procedures apply to all civil cases filed in Weld County District Court on or
after July 1, 2015. All counsel and unrepresented parties are expected to comply
with the deadlines set below. Please read this Order carefully.

     1. Case Management Deadlines:

        A. Service of Process: Returns of service for all defendants must be filed
           within 63 days after the date of the filing of the complaint.

        B. Default Judgment: Application for default judgment must be filed
           within 21 days after default has occurred and must comply with
           C.R.C.P. 55 and 121, §1-14.

        C. Trial Setting:

           (1) For a case governed by C.R.C.P. 16, a trial setting must be obtained
               no later than 42 days after the case is at issue, using the procedures
               in C.R.C.P. 121, § 1-6. The case management conference must be
                held no later than 49 days after the case is at issue, as required by
                C.R.C.P. 16(d)(1). The responsible attorney must file and serve a
                notice to set the case management conference no later than 7 days
                after the case is at issue. The proposed case management order is
                due no later than 7 days before the conference.
Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 13 of 23




              (a) The responsible attorney means plaintiff's counsel, unless the
                  plaintiff is not represented by counsel, in which case it means
                  the defense counsel who first enters an appearance in the case.

              (b) A case is deemed at issue when all parties have been served and
                  all pleadings permitted by C.R.C.P. 7 have been filed, or when
                  defaults or dismissals have been entered against all non-
                  appearing parties, or at such other time as the Court may direct.

          (2) For a case governed by Simplified Procedure under C.R.C.P. 16.1,
              the responsible attorney must set the case for trial no later than 42
              days after the case is at issue, unless otherwise ordered by the
              Court, using the procedures in C.R.C.P. 121, § 1-6. The same
              definitions above of responsible attorney and at issue date apply.

          (3) Unless the parties encounter difficulties in setting trial or other
              dates, settings are conducted by telephone and do not require a
              court appearance. To reach the Division in which your case has been
              assigned, please call during division setting times between the
              hours of 8:30 a.m. and 10:00 a.m. on Tuesdays and Thursdays:

              (a) Division 1: (970) 475-2510

              (b) Division 4: (970) 475-2540

              (c) Division 5: (970) 475-2550

      D. A District Court Civil Cover Sheet (JDF 601) must be filed with all civil
         complaints.

  2. Settlement Plan Deadlines:

      A. For all civil cases, a plan for settlement, as required by C.R.C.P. 16(b)(7)
         §§ 13-22-311 & -313, C.R.S., must be submitted using these procedures.

      B. No later than 35 days after the case is at issue, the parties shall explore
         the possibility of a prompt settlement or resolution of the case.

      C. No later than 42 days after the case is at issue, the parties shall submit
         a document entitled, “Stipulated Plan Regarding Settlement,” setting
         forth their plans for future efforts to settle the case. Unless notified
         otherwise by the Court, the Stipulated Plan Regarding Settlement is
         automatically adopted as an Order of the Court.

  Initial Case Management Order
  Page 2 of 5
Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 14 of 23




      D. The Stipulated Plan Regarding Settlement (ADR Plan) must include the
         following:

          (1) Specification of the selected form of ADR. The parties may select
              any form of ADR defined in § 13-22-302, C.R.S.

          (2) Designation of a provider who has been contacted and has agreed to
              provide ADR services to the parties. The parties may select any
              provider available in the community including Office of Dispute
              Resolution (ODR). ODR offers moderately priced mediation and
              other ADR services. ODR can be scheduled at
              www.ColoradoODR.org or call 720-625-5933.
      E. If no stipulated plan is submitted within 42 days after the case is at
         issue, the Court-ordered plan shall be that the parties must participate
         in mediation with ODR no later than 63 days before the trial date.

      F. Failure to comply with these procedures may result in sanctions
         including, but not limited to, loss of trial date.

      G. The parties must certify in the proposed trial management order (due
          28 days before trial) that they have complied with the Stipulated Plan
          Regarding Settlement or with ODR.
  3. Discovery Disputes:

      A. Consistent with C.R.C.P. 16(b)(14), the Court requires discovery motions
         to be presented orally, without written motions or briefs.

      B. Counsel and unrepresented parties are expected to first confer about
         any discovery dispute—in a meaningful way—by telephone or in person
         to try to resolve it. An exchange of e-mails does not qualify.

      C. If conferral does not resolve the dispute, then set a telephone hearing
          with the Division assigned to the case. The Court will set this hearing
          as quickly as possible—within a week or less, depending on the Court’s
          docket.

      D. No later than 3 p.m. on the day before the telephone hearing, the
         parties may file with the Court (with service on all other parties) a
         letter of no more than two pages that explains the dispute and provides
         citations to any critical cases or other legal authority. If necessary to

  Initial Case Management Order
  Page 3 of 5
Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 15 of 23




          develop the record for any findings the Court might have to make, the
          parties may also submit exhibits. Multiple-page exhibits must be
          highlighted so that the pertinent information is easily identified.

  4. Page Limits:

      A. The parties must follow the requirements of C.R.C.P. 10(d) and C.R.C.P.
         121, § 1-15(1)(a), which the Court strictly enforces unless prior
         permission is obtained to deviate from those requirements.

      B. Depending on the circumstances—including the nature of the violation,
         the issues involved, and the implications for the parties’ substantive
          rights—the Court may choose to consider only that portion of a motion
          or brief that complies with these page limit requirements, and ignore
          the rest; or the Court may choose to strike the entire motion or brief; or
          the Court may fashion some other appropriate relief.

  5. Court Interpreters:

      A. As discussed in Chief Justice Directive 06-03, the Court will provide an
         interpreter during court proceedings for a party to a case; a victim; a
         witness; the parent, legal guardian, or custodian of a minor party; and
          the legal guardian or custodian of an adult party, if such person has
          limited English proficiency. A court proceeding for which an interpreter
          will be provided includes any hearing, trial or other appearance before
          the court.

      B. If an interpreter is required for this case, the attorney or unrepresented
         party shall notify the Court in writing at least 30 days before the court
         proceeding and specify the language being requested (e.g., Spanish). If a
         party has requested an interpreter and it turns out an interpreter is not
         needed (e.g., the case is continued or a settlement is reached) that party
          must notify the Court. Notification must be provided to the court at
          least 72 hours before the scheduled court proceeding.

  6. Miscellaneous:

      A. The plaintiff shall send a copy of this Order to all other parties who
         enter an appearance, and shall file a certificate of mailing within 14
         days following the entry of appearance.



  Initial Case Management Order
  Page 4 of 5
Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 16 of 23




      B. Any attorney entering an appearance in this case who is aware of a
         related case is ordered to complete and file in this case a document
         entitled, “Information Regarding Case(s),” to inform the Court of the
         related case(s) and stating whether consolidation is appropriate.

  7. Sanctions: If an attorney or unrepresented party fails to comply with this
     Order, the Court may dismiss the case without prejudice.

   So Ordered:            BY THE COURT:
   June 8, 2020

                          ______________________
                          James F. Hartmann
                          Chief Judge, 19th Judicial District




                          ______________________             ______________________
                          Todd Taylor                        Shannon Lyons
                          District Court Judge               District Court Judge




  I certify that the foregoing Initial Case Management Order was dispatched electronically to
  Plaintiff or Plaintiff counsel via ICCES

  Dated: June 8, 2020




  Initial Case Management Order
  Page 5 of 5
Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 17 of 23




 DISTRICT COURT, WELD COUNTY, COLORADO
 Court Address:
 901 9th Avenue, P.O. Box 2038
 Greeley, Colorado 80632
 970-475-2400

 Plaintiff:

 ALEXANDRIA SERNA,

 v.

 Defendant:

 CIMARRON ENERGY, Inc., a foreign corporation.
                                                           ▲ COURT USE ONLY ▲
 Attorney for Defendant:
 Christopher M. Leh
 Leh Law Group, LLC                                        Case Number:
 8181 Arista Place                                         2020CV30395
 Suite 100
 Broomfield, CO 80021                                      Division 5
 Phone Number: 303-327-1415
 Email: cleh@lehlawgroup.com
 Atty. Reg #: 18886



                               ENTRY OF APPEARANCE


       Christopher M. Leh of Leh Law Group, LLC, hereby enters his appearance on
behalf of Defendant Cimarron Energy, Inc.

      Respectfully submitted this 3rd day of July 2020.

                                       s/ Christopher M. Leh
                                       Christopher M. Leh, #18886
                                       Leh Law Group, LLC
                                       8181 Arista Place, Suite 100
                                       Broomfield, CO 80021
                                       Telephone: 303-327-1415
                                       Facsimile: 720-438-7104
                                       cleh@lehlawgroup.com
                                       ATTORNEYS FOR CIMARRON ENERGY, INC.
Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 18 of 23




                                CERTIFICATE OF SERVICE

I hereby certified that on this 3rd day of July 2020, a true and correct copy of the
foregoing ENTRY OF APPEARANCE was electronically filed and served using
Colorado Court’s E-Filing System on the parties of record to:

    Kelli Riley, Esq.
    Riley Law LLC
    4689 20th Street, Suite E
    Greeley, Colorado 80634



                                           s/Tina B. Lyda
                                           Tina B. Lyda




                                              2
Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 19 of 23




 DISTRICT COURT, WELD COUNTY, COLORADO
 Court Address:
 901 9th Avenue, P.O. Box 2038
 Greeley, Colorado 80632
 970-475-2400

 Plaintiff:

 ALEXANDRIA SERNA,

 v.

 Defendant:

 CIMARRON ENERGY, Inc., a foreign corporation.
                                                             ▲ COURT USE ONLY ▲
 Attorney for Defendant:
 Christopher M. Leh
 Leh Law Group, LLC                                          Case Number:
 8181 Arista Place                                           2020CV30395
 Suite 100
 Broomfield, CO 80021                                        Division 5
 Phone Number: 303-327-1415
 Email: cleh@lehlawgroup.com
 Atty. Reg #: 18886



     DEFENDANT CIMARRON ENERGY, INC.’S UNOPPOSED MOTION FOR AN
   EXTENSION OF TIME THROUGH AND INCLUDING JULY 10, 2020 TO ANSWER
   OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT AND JURY DEMAND


      Defendant Cimarron Energy, Inc. (Cimarron) respectfully submits this Unopposed
Motion for an Extension of Time through and Including July 10, 2020 for Defendant to
Answer or Respond to Plaintiff’s Complaint and Jury Demand. For the purposes of this
Unopposed Motion, Cimarron states as follows:

     1.   On June 4, 2020, Plaintiff Alexandria Serna filed her Complaint and Jury
Demand (Complaint) against Defendant Cimarron Energy, Inc.

       2.     On June 9, Plaintiff served C.T. Corporation System, Cimarron’s agent for
service of process.
Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 20 of 23




       3.     Defendant’s Answer to Plaintiff’s Complaint was originally due on June 30.

        4.     Cimarron recently retained the undersigned to represent it in the action
filed by Plaintiff, and, on July 3, contacted counsel for Plaintiff to indicate that Cimarron
would vigorously defend against the lawsuit and to request an extension of time through
and including July 13, in which to answer or otherwise respond to the Complaint.

       5.     In response to the July 3 email, the undersigned immediately received an
auto-respond email from opposing counsel that indicated that she was in trial, would
have “limited ability to respond to email from July 3, 2020-July 10, 2020” and would
respond on July 13, 2020.

      6.     On July 6, opposing counsel emailed the undersigned, stating that “I
would agree to an extension of time until July 10.”

       7.     RULE 121 § 1-11 CERTIFICATION: The undersigned states that, as
required, he has served this Unopposed Motion on Cimarron.

        8.    RULE 121 § 1-15 CERTIFICATION: The undersigned conferred through
email on July 3 and 6, 2020 as to Plaintiff’s position regarding its requested extension of
time and agreed to an extension through and including Friday, July 10, 2020, in which to
file an answer or other response.

       9.   Neither the Parties nor the Court will be prejudiced by the granting of the
Unopposed Motion, and this brief extension of time is not being requested for purposes
of unreasonable delay.

      10.    Based on the foregoing, there is good cause to grant the Unopposed
Motion. A proposed order granting the Unopposed Motion has been attached.




                                              2
Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 21 of 23




      WHEREFORE, Cimarron respectfully requests that the Court grant its Unopposed
Motion for an Extension of Time through and including Friday, July 10, 2020, in which to
answer or otherwise respond to Plaintiff’s Complaint and Jury Demand.

      Respectfully submitted this 7th day of July 2020.

                                       s/ Christopher M. Leh
                                       Christopher M. Leh, #18886
                                       Leh Law Group, LLC
                                       8181 Arista Place, Suite 100
                                       Broomfield, CO 80021
                                       Telephone: 303-327-1415
                                       Facsimile: 720-438-7104
                                       cleh@lehlawgroup.com
                                       ATTORNEYS FOR DEFENDANT
                                       CIMARRON ENERGY, INC.




                                           3
Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 22 of 23




                             CERTIFICATE OF SERVICE

I hereby certified that on this 7th day of July 2020, a true and correct copy of the
foregoing DEFENDANT CIMARRON ENERGY, INC.’S UNOPPOSED MOTION FOR A
3-DAY EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND TO
PLAINTIFF’S COMPLAINT AND JURY DEMAND was electronically filed and served
using Colorado Court’s E-Filing System on the parties of record to:

          Kelli Riley, Esq.
          Riley Law LLC
          4689 20th Street, Suite E
          Greeley, Colorado 80634


A copy of the foregoing also was served by email on:

          Scott Thompson
          Cimarron Energy, Inc.
          11025 Equity Dr., Suite 200
          Houston, TX 77041




                                              s/Tina B. Lyda
                                              Tina B. Lyda




                                          4
Case 1:20-cv-02000 Document 1-3 Filed 07/08/20 USDC Colorado Page 23 of 23




 DISTRICT COURT, WELD COUNTY, COLORADO
 Court Address:
 901 9th Avenue, P.O. Box 2038
 Greeley, Colorado 80632
 970-475-2400

 Plaintiff:

 ALEXANDRIA SERNA,
                                                            ▲ COURT USE ONLY ▲
 v.

 Defendant:
                                                            Case Number:
 CIMARRON ENERGY, Inc., a foreign corporation.              2020CV30395

                                                            Division 5

      ORDER GRANTING DEFENDANT CIMARRON ENERGY, INC.’S UNOPPOSED
      MOTION FOR AN EXTENSION OF TIME THROUGH AND INCLUDING JULY 10,
      2020 TO ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT
                            AND JURY DEMAND


      Having reviewed Defendant Cimarron Energy, Inc.'s Unopposed Motion for an
Extension of Time Through and Including July 10, 2020 to Answer or Otherwise
Respond to Plaintiff’s Complaint and Jury Demand, having found good cause to grant
the Unopposed Motion, and being fully advised, the Court

       ORDERS that the Unopposed Motion BE, and hereby IS, GRANTED. Defendant
shall have through and including Friday, July 10, 2020 to answer or otherwise respond
to Plaintiff’s Complaint and Jury Demand.

        DATED this __________ day of ________, 2020.



                                      By the Court:



                                      District Judge
